DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 5/25/2021 to claims 1, 4, 14, 17, 18, and 20 have been entered. Claims 5, 15, 16, 19, and 22 have been canceled. Claims 1-4, 6-14, 17, 18, 20, 21, 23, and 24 remain pending, of which claims 1-4, 6, 7, 9, 10, 12, 13, 23, and 24 are being considered on their merits. Claims 8, 11, 14, 17, 18, 20, and 21 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1, moving up the allowable subject matter indicated for claim 5 indicated in prior Office Actions, has overcome the obviousness rejections of record which are withdrawn.


Election/Restriction
Claim 1 is allowable. The restriction requirement between Groups I-IV and species election requirement, as set forth in the Office action mailed on 2/04/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement for claims 8, 11, and 14 is withdrawn with the instant Office Action.  Claim 14 recites the allowable subject matter for method claim 1, and claims 8 and 11 depend from allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 17, 18, 20, and 21 directed to composition of matter claims non-elected without 

Conclusion
Claims 1-4, 6-14, 23, and 24 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is appended with this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Sean C. Barron/Primary Examiner, Art Unit 1653